[Cite as McCracken v. Lee, 2020-Ohio-3125.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Nicholas McCracken                               :
c/o Allen Kuehnle Stovall & Neuman LLP,
                                                 :
                Plaintiff-Appellee,                            Nos. 19AP-236
                                                 :                  19AP-553
v.                                                          (C.P.C. No. 18CV-3294)
                                                 :
Frederick Lee,                                         (REGULAR CALENDAR)
                                                 :
                Defendant-Appellant,
                                                 :
Nicole Felter et al.,
                                                 :
                Defendants-Appellees.
                                                 :




                                          D E C I S I O N

                                     Rendered on May 28, 2020


                On brief: Allen Stovall Neuman Fisher & Ashton LLP,
                Todd H. Neuman, and Jeffrey R. Corcoran, for appellee
                Nicholas McCracken. Argued: Jeffrey R. Corcoran.

                On brief: Stansbury Weaver, Ltd., and Mark K. Stansbury,
                for appellant Frederick Lee. Argued: Mark K. Stansbury.

                 APPEALS from the Franklin County Court of Common Pleas
BROWN, J.
        {¶ 1} Defendant-appellant, Frederick Lee, appeals from two judgments of the
Franklin County Court of Common Pleas that granted the motion to enforce settlement
agreement of plaintiff-appellee, Nicholas McCracken, and denied Lee's motion for relief
from judgment pursuant to Civ.R. 60(B). Because we lack jurisdiction over these appeals,
we dismiss them.
Nos. 19AP-236 and 19AP-553                                                                2


       {¶ 2} In February 2016, McCracken and his ex-wife, Melissa Jackson, purchased
an unregistered security/membership interest in defendant, Actual Brewing Company,
LLC ("Actual Brewing") for $30,000. Subsequently, Jackson transferred her portion of the
interest to McCracken. On July 3, 2017, McCracken and Actual Brewing entered into a loan
agreement in which McCracken loaned Actual Brewing $20,000 and Actual Brewing would
repay the loan by October 2017. The loan was not repaid, and McCracken demanded
payment. Actual Brewing made a $1,000 repayment. On April 20, 2018, McCracken filed
suit against Lee, Actual Brewing's manager and CEO, Nicole Felter, Actual Brewing's CFO,
and Actual Brewing.
       {¶ 3} In December 2018, the parties began settlement talks through counsel. In
the last offer, Lee's counsel sent the following e-mail: "Fred can do $20k now, plus $34k
cognovit note due in 18 months from Actual and Fred." (Feb. 12, 2019 Mot. to Enforce
Settlement Agreement, Ex. 1 at 3.) On February 1, 2019, McCracken accepted the offer and
drafted a cognovit note and expected Lee's counsel to draft the settlement agreement. Lee's
counsel assured McCracken's counsel that he would begin drafting the settlement
agreement.
       {¶ 4} Subsequently, Lee was accused of sexually harassing numerous women. On
February 8, 2019, Lee's counsel began preparing to file a Chapter 11 bankruptcy petition for
Actual Brewing and informed McCracken they could no longer continue settlement
discussions. On February 12, 2019, McCracken filed a motion to enforce settlement
agreement in the trial court. The bankruptcy petition was filed in the Bankruptcy Court of
the Southern District of Ohio, Eastern Division on February 14, 2019. The common pleas
court was not informed of the bankruptcy filing and the automatic stay.
       {¶ 5} Lee, Felter, and Actual Brewing did not respond to McCracken's motion to
enforce settlement agreement. On March 18, 2019, the trial court granted McCracken's
motion to enforce settlement agreement and ordered the following:
              1. Within seven days of this entry, Lee shall transfer the
              $20,000 held by his counsel in its trust account to the
              plaintiff. Lee shall also pay interest on this $20,000 obligation
              at the statutory rate running from February 1, 2019, until the
              $20,000 payment is made by Lee;
Nos. 19AP-236 and 19AP-553                                                                   3


              2. Within seven days of this entry, Actual Brewing and Lee
              shall execute the $34,000 cognovit promissory note attached
              hereto as Exhibit 1 ("Cognovit Note").

              Dismissals With Prejudice; Release of Claims:

              3. Within 14 days of receiving full payment in accordance with
              Paragraph 1 above and on the Cognovit Note, the plaintiff will
              file a notice of dismissal of this matter.

              4. McCracken, as a part of the total settlement of all claims
              referenced herein, and for himself, his agents, employees,
              affiliates, representatives, heirs, beneficiaries, executors,
              administrators, successors, and assigns, does fully, finally and
              unconditionally release, acquit, and discharge the Defendants
              and their current and former employees, members, officers,
              shareholders, representatives, subsidiaries, affiliates,
              attorneys, successors, and assigns, without admitting any
              liability to the other but expressly denying any such liability,
              from any and all claims of any kind or nature whatsoever,
              whether based in statutory violation, contract, tort, or
              otherwise, as well as all claims, demands, damages, actions,
              causes of action, or suits of any kind or nature whatsoever,
              relating to the claims set forth in the Complaint.

              [5.] This Entry shall be binding upon and inure to the benefit
              of the Parties and their respective successors and assigns.

              [6.] The Franklin County Court of Common Pleas, General
              Division shall retain jurisdiction of this matter only to the
              extent necessary to enforce the terms of this entry.

              This entry resolves all claims by all parties in this matter.

(Mar. 18, 2019 Decision & Entry at 5-6.)

       {¶ 6} On March 27, 2019, Actual Brewing filed a notice of the bankruptcy filing and
suggestion of stay. On April 15, 2019, Lee filed a notice of appeal. Lee filed a motion for
relief from judgment, pursuant to Civ.R. 60(B), in the trial court on June 26, 2019. On
June 27, 2019, in this court, Lee filed a motion for stay and to remand the matter to the trial
court for a ruling on the motion for relief from judgment, which was granted.
       {¶ 7} Along with the Civ.R. 60(B) motion, Lee filed exhibits, including Felter's
affidavit, in which Felter explained the $20,000 held in trust was used to pay for the
bankruptcy filing expenses and legal fees in connection with filing the bankruptcy petition.
Nos. 19AP-236 and 19AP-553                                                                                     4


We recognize this information was not before the trial court at the time it ruled on the
motion to enforce the settlement agreement.1 The trial court denied Lee's motion for relief
from judgment pursuant to Civ.R. 60(B). Lee filed an appeal from that judgment. This
court consolidated the appeals.
        {¶ 8} Lee assigns the following two assignments of error for our review:
                 1. The Trial Court erred by concluding that Appellant was
                 liable to pay the $20,000 Trust Money.

                 2. The Trial Court erred by concluding the stay of the
                 proceedings against Actual as a result of the Petition did not
                 affect Appellant's liability for any amounts due under the
                 settlement agreement.

        {¶ 9} Initially, although neither party has questioned our jurisdiction over this
appeal, our review of the March 16, 2019 decision and entry prompted this court to consider
whether we have final, appealable orders. Appellate courts have a duty to sua sponte
examine any deficiencies in jurisdiction. Riverside v. State, 190 Ohio App.3d 765, 2010-
Ohio-5868, ¶ 8 (10th Dist.); Price v. Jillisky, 10th Dist. No. 03AP-801, 2004-Ohio-1221,
¶ 7.
        {¶ 10} Under the Ohio Constitution, Article IV, Section 3(B)(2), this court's
jurisdiction on appeal is limited to a review of final orders of trial courts. Final orders are
those that "dispos[e] of the whole case or some separate and distinct branch thereof."
Lantsberry v. Tilley Lamp Co., 27 Ohio St.2d 303, 306 (1971). A trial court order is a final,
appealable order only if it satisfies the requirements in R.C. 2505.02 and, if applicable,
Civ.R. 54(B). Kellie Auto Sales, Inc. v. Hernandez, 10th Dist. No. 19AP-462, 2020-Ohio-
1516, ¶ 13. Pursuant to R.C. 2505.02(B)(1), an order is final and appealable if it "affects a
substantial right in an action that in effect determines the action and prevents a judgment."
If a trial court order leaves issues unresolved and contemplates further action then the
order is not a final, appealable order. State ex rel. Keith v. McMonagle, 103 Ohio St.3d 430,
2004-Ohio-5580, ¶ 4, citing Bell v. Horton, 142 Ohio App.3d 694, 696 (4th Dist.2001).
        {¶ 11} In Ettayem v. State Auto Ins. Cos., 10th Dist. No. 17AP-377, 2017-Ohio-8464,
this court stated: "[a]n order enforcing a settlement agreement contemplates further action


1 "Appellate review is limited
                            to the record as it existed at the time the trial court rendered its judgment." Wiltz
v. Clark, Schaefer Hackett & Co., 10th Dist. No. 11AP-64, 2011-Ohio-5616, ¶ 13. (Citations omitted.)
Nos. 19AP-236 and 19AP-553                                                                     5


if it requires the parties to perform additional actions in furtherance of the settlement and
termination of the underlying action." Id. at ¶ 8, citing Renner, Otto, Boisselle & Sklar,
L.L.P. v. Estate of Siegel, 8th Dist. No. 101861, 2015-Ohio-1839, ¶ 16-17. In Ettayem, the
plaintiff appealed from a trial court judgment that enforced an alleged settlement
agreement. The trial court's order required plaintiff to: (1) furnish defendant with salvage
titles for the automobiles involved in the case, (2) execute the release defendant had
previously filed with the trial court, (3) once defendant received the salvage titles and the
completed release, defendant was to pay plaintiff $9,500, and (4) when the prior steps are
completed, defendant's counsel shall notify the trial court and the trial court will enter a
dismissal with prejudice.
       {¶ 12} This court determined the order appealed from was not a final, appealable
order for two reasons. First, it was not final because the trial court order contemplated
further action by the parties in furtherance of the settlement, and second because the trial
court did not dismiss the action, but only contemplated issuing a dismissal after the parties
completed their court-ordered obligations and informed the trial court of their compliance.
Ettayem at ¶ 10. This court dismissed the appeal for lack of a final, appealable order.
       {¶ 13} This court in Ettayem relied on several cases, including Renner. In Renner,
the trial court filed a 2011 entry that dismissed the case with prejudice, stating: "[u]pon
advice of counsel case is hereby settled and dismissed with prejudice subject to a more
definite journal entry to follow." Id. at ¶ 8. No agreement or further journal entry was ever
filed with the court. In 2014, the trial court dismissed the case. The appellate court found
that until the trial court entered the 2014 order that dismissed the case, the issues were not
ripe for appeal. The first entry contemplated further action by the parties thus rendering it
not a final, appealable order.
       {¶ 14} A second case cited by Ettayem is Brotherwood v. Gonzalez, 3d Dist. No. 10-
06-12, 2006-Ohio-4551. In Brotherwood, the plaintiff appealed from a judgment finding
that he and the defendant, through his insurer, entered into a binding settlement
agreement regarding the wrongful death of plaintiff's decedents. The trial court's entry
provided that "this cause should be dismissed upon the payment of the policy limits of
defendants' liability policy." Id. at ¶ 3. Additionally, the trial court's entry provided that
after defendant, through his insurer, paid plaintiff and after plaintiff had issued a release of
liability, a judgment entry of dismissal was to be filed with the trial court. Further, the trial
Nos. 19AP-236 and 19AP-553                                                                  6


court's entry provided that if a judgment entry of dismissal was not received, the trial court
would hold a hearing. Since the trial court entry left issues unresolved and contemplated
further action, the appellate court dismissed the appeal as lacking a final, appealable order.
       {¶ 15} Further, the Ettayem decision cited Colbert v. Realty X Corp., 8th Dist. No.
86151, 2005-Ohio-6726, where the trial court entry granting a motion to enforce a
settlement agreement provided: "[m]otion to enforce settlement agreement is granted.
Parties are ordered to finalize terms and dates of payment within 30 days of this order or
face show cause hearing for failure to comply. Final. Costs of [sic] defendant. This court
retains jurisdiction over all post-judgment motions." Id. at ¶ 3. The appellate court found
the judgment order was not a final, appealable order where it required the parties to finalize
settlement terms, dates of payment, and did not dispose of any claim by any party. Thus,
without a final, appealable order, the appellate court dismissed the appeal.
       {¶ 16} In this case, the March 18, 2019 entry required Lee to transfer the $20,000
held in trust, Lee and Actual Brewing to execute the $34,000 cognovit promissory note,
and within 14 days of payment and execution of the cognovit note, McCracken was required
to file a notice of dismissal of this matter. The entry contemplated further action by the
parties and did not actually dismiss the claims against the defendants. In Ettayem at ¶ 9,
this court stated, as follows:
              [A]n order enforcing a settlement agreement does not dispose
              of the whole case or any branch thereof when it does not
              actually dismiss the claims against the settling party.
              Brotherwood at ¶ 8; Colbert at ¶ 5. Where an order enforcing
              a settlement agreement either contemplates further action or
              fails to dispose of the case or a branch thereof, that order does
              not qualify as a final, appealable order. Renner, Otto,
              Boisselle, & Sklar, LLP at ¶ 16-17; Sturgill [v. JPMorgan
              Chase Bank, N.A., 4th Dist., No. 11CA7, 2012-Ohio-1087] at
              ¶ 4; Brotherwood at ¶ 9; Colbert at ¶ 5.

       {¶ 17} The March 18, 2019 entry granting the motion to enforce settlement
agreement is not a final, appealable order.
       {¶ 18} Lee also filed an appeal from the trial court's denial of his motion for relief
from judgment pursuant to Civ.R. 60(B). Generally, a decision denying a Civ.R. 60(B)
motion is a final, appealable order. Smith v. Williams, 10th Dist. No. 09AP-732, 2010-
Ohio-1381, ¶ 29. However, a Civ.R. 60(B) motion is proper only with respect to final
Nos. 19AP-236 and 19AP-553                                                                 7


judgments. In other words, the order to which the Civ.R. 60(B) is directed and seeks relief
from must first be a final, appealable order, and if it is not, then the judgment denying the
Civ.R. 60(B) motion is not final. Straquadine v. Crowne Point Care Ctr., 10th Dist. No.
10AP-607, 2012-Ohio-1152, ¶ 11, quoting Safe Auto Ins. Co. v. Perry, 10th Dist. No. 00AP-
722 (Jan. 25, 2001), quoting Wolf v. Associated Materials, 5th Dist. No. 00C0A01350
(Aug. 15, 2000) (" ' "However, this rule presumes that the underlying order under challenge
by a movant's Civ.R. 60(B) motion is, itself, a final appealable order." ' ").
       {¶ 19} In Straquadine, this court held that the trial court's order involuntarily
dismissing the appellants' complaint without prejudice was not a final, appealable order.
Therefore, the order denying the appellants' Civ.R. 60(B) motion for relief from that
dismissal order was also not a final, appealable order.
       {¶ 20} In Jack Maxton Chevrolet, Inc. v. Hanbali, 10th Dist. No. 15AP-816, 2016-
Ohio-1244, this court held that the trial court's decision denying the appellants' Civ.R.
60(B) motion to vacate the default judgment entry was not a final, appealable order because
the default judgment was not a final, appealable order.
       {¶ 21} Thus, given these facts, because the trial court's March 18, 2019 order
enforcing the settlement agreement was not a final order, the judgment denying the Civ.R.
60(B) motion was also not a final, appealable order.           Accordingly, this court lacks
jurisdiction and the appeals must be dismissed for lack of final, appealable orders.
       {¶ 22} In the absence of final, appealable orders, we lack jurisdiction over these
appeals. Accordingly, we dismiss these appeals.
                                                                           Appeals dismissed.

                    SADLER, P.J., and LUPER SCHUSTER, J., concur.